Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 03, 2021. Claims 1-6 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on is/are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki US2016/0234452 (“Aoki”) in view of Takazawa US2013/0070133 (“Takazawa”).

Regarding claim(s) 1. Aoki discloses an imaging device (abstract, A solid-state imaging device) comprising: 
a pixel portion comprising a plurality of pixels arranged in a matrix (para. 45, The pixel unit 200 includes pixels 100 arranged in a two-dimensional matrix form and current sources 130 provided for every column.); 
wherein each of the plurality of pixels comprises a light-receiving element (para. 40, the lens unit 1 includes zoom lenses and focusing lenses and forms an image of light from a subject on a light-receiving surface of the solid-state imaging device 3 as a subject image), a first transistor (), and a capacitor which is electrically connected to a cathode of the light-receiving element through the first transistor, wherein the driver circuit comprises a second transistor, wherein the second transistor is provided on a different layer from the first transistor, the capacitor, and the light-receiving element, and wherein the first transistor and the capacitor are overlapped with an anode of the light-receiving element (para. 8, para. 9, para. 49, FIG. 3 shows a cross-sectional structure of the solid-state imaging device 3. The solid-state imaging device 3 has a structure in which two substrates (a first substrate 20 and a second substrate 21) The circuit elements constituting the pixels 100 are distributed and disposed on the first substrate 20 and the second substrate 21. The first substrate 20 and the second substrate 21 are electrically connected to each other such that electrical signals can be exchanged between the two substrates when the pixels 100 are driven.)
Aoki does not explicitly discloses a driver circuit configured to convert an analog signal read from the plurality of pixels to a digital signal.
Takazawa teaches another solid-state imaging device and a process to convert an analog signal read from the plurality of pixels to a digital signal (para. 52, para. 120, The lens 201 is an imaging lens for forming an optical image of an object in an imaging area of the imaging unit 202 constituting a solid-state imaging device (solid-state imaging element). The imaging unit 202 converts the optical image of the object formed by the lens 201 into a digital image signal according to photoelectric conversion, and outputs the digital image signal. The image processing unit 203 performs various digital image processing operations on the image signal output from the imaging unit 202.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Aoki by incorporating the applied teaching of using digital processing method as taught by Takazawa since it is merely a combination of old, well known elements converting analog signals to digital signals in image processing and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim(s) 2.  Aoki in view of Takazawa further teaches wherein a first electrode of the capacitor is electrically connected to the cathode of the light-receiving element through the first transistor, and wherein a second electrode of the capacitor is electrically connected to the anode of the light-receiving element (para. 3, a solid-state imaging device in which a first substrate and a second substrate are electrically connected by a connection section, and an imaging apparatus.)

Regarding claim(s) 3. Aoki in view of Takazawa further teaches wherein the first transistor comprises an oxide semiconductor in a channel formation region (para. 5, type solid-state imaging devices may include complementary metal oxide semiconductor (CMOS) type solid-state imaging devices, etc. using CMOS transistors.)

Regarding claim(s) 5. Aoki in view of Takazawa further teaches wherein the imaging device is configured to operate in a global shutter system (para. 7, A simultaneous imaging function (a global shutter function) of realizing simultaneousness of storage of signal charges has been suggested to resolve such distortion of subjects.)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki US2016/0234452 (“Aoki”) in view of Takazawa US2013/0070133 (“Takazawa”) further in view of Tang US2012/0200734 (“Tang”).

Regarding claim(s) 4. Aoki in view of Takazawa does not explicitly teaches wherein the light-receiving element comprises selenium.
Tang teaches the light-receiving element comprises selenium (para. 62, para. 65, selenium based light sensors may be less suited for detecting low light conditions in comparison to other silicon or cadmium sulfide based light sensors. Accordingly, the VGA 242 may provide a larger signal gain when a selenium based light sensor is incorporated into the camera unit 148.).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Aoki by incorporating the applied teaching of Tang since it is merely a combination of old, well known elements since it has been established that Selenium is  well-known material for light sensors and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki US2016/0234452 (“Aoki”) in view of Takazawa US2013/0070133 (“Takazawa”) further in view of Levy et al. US2006/0284171 (Levy).

Regarding claim(s) 6. Aoki in view of Takazawa does not explicitly teaches a wiring including copper, wherein the wiring is electrically connected to the first transistor.
Levy teaches a wiring including copper, wherein the wiring is electrically connected to the first transistor (para. 97, The gate electrode can be any useful conductive material. A variety of gate materials known in the art, are also suitable, including metals, degenerately doped semiconductors, conducting polymers, and printable materials such as carbon ink, silver-epoxy, or sinterable metal nanoparticle suspensions. For example, the gate electrode may comprise doped silicon, or a metal, such as aluminum, chromium, gold, silver, nickel, copper, tungsten, palladium, platinum, tantalum, and titanium.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Aoki by incorporating the applied teaching of Levy since it is merely a combination of old, well known elements since it has been established that copper is  well-known gate material and one of ordinary skill before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666